        Case 1:18-cv-01481-AWI-EPG Document 123 Filed 09/08/20 Page 1 of 2
                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA



MICHAEL J. HICKS,                               Case No. 1:18-cv-01481-AWI-EPG (PC)

                 Plaintiff,

         v.

H. ROBLES, et al.,
                                                ORDER & WRIT OF HABEAS CORPUS
                 Defendants.                    AD TESTIFICANDUM
                                        /

Michael J. Hicks, CDCR # B-80852, a necessary and material witness in a settlement conference
in this case on October 2, 2020, is confined in Richard J. Donovan Correctional Facility (RJD),
in the custody of the Warden. In order to secure this inmate's attendance it is necessary that a
Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before Magistrate Judge Kendall J. Newman, by Zoom video conference from his place of
confinement, on Friday, October 2, 2020 at 9:00 a.m.

                                ACCORDINGLY, IT IS ORDERED that:

      1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
         commanding the Warden to produce the inmate named above, by Zoom video
         conference, to participate in a settlement conference at the time and place above, until
         completion of the settlement conference or as ordered by the court. Zoom video
         conference connection information will be supplied via separate email.

      2. The custodian is ordered to notify the court of any change in custody of this inmate and is
         ordered to provide the new custodian with a copy of this writ.

      3. The Clerk of the Court is directed to serve a copy of this order by fax on the Litigation
         Office at Richard J. Donovan Correctional Facility at (619) 671-7566 or via email.

      4. Any difficulties connecting to the Zoom video conference shall immediately be reported
         to Alexandra Waldrop, Courtroom Deputy, at awaldrop@caed.uscourts.gov.

///
///
///
///
///
///
///
///
///
///
///
     Case 1:18-cv-01481-AWI-EPG Document 123 Filed 09/08/20 Page 2 of 2
                  WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, RJD, 480 Alta Road, San Diego, California 92179:

WE COMMAND you to produce the inmate named above to testify before Judge Newman at
the time and place above, by Zoom video conference, until completion of the settlement
conference or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.


   Dated:    September 8, 2020                       /s/
                                              UNITED STATES MAGISTRATE JUDGE
